           Case 3:18-cv-05301-RJB Document 136 Filed 11/12/19 Page 1 of 11



 1                                                      THE HON. ROBERT J. BRYAN
 2                                                    TRIAL DATE: November 16, 2020

 3

 4

 5
                        UNITED STATES DISTRICT COURT
 6                WESTERN DISTRICT OF WASHINGTON AT TACOMA
 7
   CAMERON LUNDQUIST and LEEANA
 8 LARA,                                       No. 18-cv-05301 RJB
 9
                                Plaintiffs, INSURER DEFENDANTS’ OPPOSITION
10                                          TO PLAINTIFFS’ MOTION TO COMPEL
11                   vs.                    PRODUCTION OF DOCUMENTS
                                            RELATING TO REGULATORY
12   FIRST NATIONAL INSURANCE               ACTIONS, CUSTOMER COMPLAINTS,
     COMPANY OF AMERICA, LM GENERAL AND OTHER LAWSUITS
13
     INSURANCE COMPANY, and CCC
14   INFORMATION SERVICES                    NOTED FOR: November 15, 2019
     INCORPORATED
15

16                               Defendants.

17

18

19

20

21

22

23

24

25

26


     INSURER DEFENDANTS’ OPPOSITION TO                               901 FIFTH AVENUE, SUITE 1700
     PLAINTIFFS’ MOTION TO COMPEL                                    SEATTLE, WASHINGTON 98164
     PRODUCTION OF DOCUMENTS RELATING                                   TELEPHONE: (206) 623-4100
                                                                           FAX: (206) 623-9273
     TO REGULATORY ACTIONS, CUSTOMER
     COMPLAINTS
     36202224.1
                  AND OTHER LAWSUITS
              Case 3:18-cv-05301-RJB Document 136 Filed 11/12/19 Page 2 of 11



 1
                                             INTRODUCTION
 2
             This is a Washington lawsuit filed by Washington plaintiffs based on Washington law.
 3
     The documents and information Plaintiffs seek relating to non-Washington complaints,
 4
     lawsuits, and activities are therefore not relevant to any claim or defense at issue in this case.
 5
     The several cases cited below demonstrate that Plaintiffs cannot use unproven allegations in
 6
     complaints and lawsuits involving different facts and circumstances from different states to
 7
     establish that the Insurer Defendants violated Washington law in this case. Plaintiffs do not
 8
     (and cannot) cite any cases holding otherwise.
 9
             The discovery sought is also not proportional to the needs of the case. Even if the
10
     Insurer Defendants’ activities outside of Washington have some marginal relevance, it is
11
     outweighed by the burden and unfair prejudice the Insurer Defendants will suffer if this
12
     discovery is allowed. Liberty Mutual finished its ESI review months ago and should not have
13
     to restart that massive effort at this late stage, on the eve of class certification briefing. This is
14
     especially true since the Insurer Defendants told Plaintiffs that they did not intend to produce
15
     non-Washington documents over a year ago. Plaintiffs’ failure to raise this issue with the
16
     Court over the last year, while the Insurer Defendants diligently completed their document
17
     and ESI review and productions, is simply inexcusable.
18
                                              BACKGROUND
19
             There are five document requests and one interrogatory at issue in the present motion.
20
     Mot. at Appendix A [Dkt. 130-1]. The text of each discovery request is as follows:
21

22           1.      RFP No. 4: “Please provide all documents and ESI relating to any previous
                     dispute or discussion about First National’s application of condition
23                   adjustments to the value of comparable vehicles used to value total loss claims.
24
             2.      RFP No. 9: “Produce all documents and ESI relating to investigations,
25                   complaints, citations, fines, rebukes or penalties from or by municipal, state or
                     federal agencies, including but not limited to any state government agencies
26                   overseeing auto coverage insurance, regarding your application of condition
                     adjustments to the value of comparable vehicles used to value total loss claim
     INSURER DEFENDANTS’ OPPOSITION TO                                                 901 FIFTH AVENUE, SUITE 1700
     PLAINTIFFS’ MOTION TO COMPEL                                                      SEATTLE, WASHINGTON 98164
     PRODUCTION OF DOCUMENTS RELATING                                                     TELEPHONE: (206) 623-4100
                                                                                             FAX: (206) 623-9273
     TO REGULATORY ACTIONS, CUSTOMER
     COMPLAINTS
     36202224.1
                  AND OTHER LAWSUITS
             Case 3:18-cv-05301-RJB Document 136 Filed 11/12/19 Page 3 of 11



 1                 payments to insureds in first-party motor vehicle total loss claims and business
                   practices related thereto.”
 2

 3          3.     RFP No. 15: “Produce all documents and ESI concerning prior lawsuits, in
                   the relevant time period, filed against you concerning your application of
 4                 condition adjustments to the values of comparable vehicles used to value total
                   loss claim payments to insured in fist-party motor vehicle total loss claims.”
 5
            4.     RFP No. 16: “Produce all documents and ESI relating to complaints made by
 6
                   customers (or their attorneys) concerning your application of condition
 7                 adjustments to the values of comparable vehicles used to value total loss claim
                   payments to insureds in first-party motor vehicle total loss claims.”
 8
            5.     RFP No. 21: “Please produce any and all documents relating to “applicable
 9                 state methodologies” used for requesting, obtaining, and/or generating total
                   loss valuation reports as that term is used in the CCC Valuescope claim
10
                   services product schedule.”
11
            6.     Interrogatory No. 22: “Please list all states where, as a general practice, First
12                 National and/or LM General value total loss claims based upon valuation
                   reports from CCC Information Services that do not contain condition
13                 adjustments applied to the value of comparable vehicles.”
14 Id. The Insurer Defendants objected to each of these requests on the grounds that requests

15
     seek irrelevant discovery to the extent they seek materials and information regarding the
16
     Insurer Defendants’ activities outside of the State of Washington. Id. The Insurer Defendants
17
     agreed, however, to provide information and documents relating to Washington policyholders.
18

19 Id.

20          The Insurer Defendants first raised objections to the geographic scope of Plaintiffs’

21 requests over one year ago, on October 5, 2018, when they served their responses to

22 Plaintiffs’ First Set of Combined Discovery. Grabenstein Decl. ¶ 4. Plaintiffs responded in

23
     writing a few weeks later, making the same argument they make here – that the Insurer
24
     Defendants’ actions outside of Washington reflect their “knowledge and intent” in
25
     Washington. Id. ¶ 5. On November 2, 2018, the Insurer Defendants replied, stating that they
26
     intended to stand on their objections since “other jurisdictions have their own laws and
     INSURER DEFENDANTS’ OPPOSITION TO                                           901 FIFTH AVENUE, SUITE 1700
     PLAINTIFFS’ MOTION TO COMPEL                                                SEATTLE, WASHINGTON 98164
     PRODUCTION OF DOCUMENTS RELATING                                               TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
     TO REGULATORY ACTIONS, CUSTOMER
     COMPLAINTS
     36202224.1
                  AND OTHER LAWSUITS
             Case 3:18-cv-05301-RJB Document 136 Filed 11/12/19 Page 4 of 11



 1 regulations that have no relevance to the pending suit.” Id. ¶ 6. The Insurer Defendants also

 2 explained that any lawsuits are public and therefore just as available to Plaintiffs as the

 3
     Insurer Defendants. The parties subsequently met-and-conferred on this issue on November
 4
     20, 2018. Mot. at 2.
 5
            Plaintiffs then inexplicably waited a year to raise this issue with the Court. During the
 6

 7 intervening year, the Insurer Defendants engaged in a costly and time-consuming document

 8 production and ESI review. Grabenstein Decl. ¶ 9. In early 2019, Plaintiffs insisted that the

 9 Insurer Defendants pull the electronically-stored information for over 50 custodians spread

10
     throughout the country that may have documents relevant to the allegations in this case. Id.
11
     ¶¶ 10-11. The Insurer Defendants began collecting their ESI in mid-February after the parties
12
     reached an agreement on custodians and finished the collection process in April. Id. This
13
     was a burdensome process since many of the custodians have multiple sources of ESI, some
14

15 have stopped working for the Insurer Defendants, and others have massive amounts of ESI.

16 Id. For each custodian, the Insurer Defendants applied over 50 search terms and reviewing

17 each “hit” to determine whether it is responsive to one of Plaintiffs’ 42 document requests.

18
     Id. ¶ 12. After applying the search terms collected from the custodians that Plaintiffs insisted
19
     on, there were approximately 160,000 hits, which amounted to millions of pages of
20
     potentially responsive ESI. Id.
21

22          The Insurer Defendants spent the Spring and Summer of this year reviewing those hits

23 and making rolling productions to the Plaintiffs.         Id. ¶ 15.    The Insurer Defendants’

24 production included a wide range of documents, including: (a) data relating to the named

25 plaintiffs and potential class members, (b) the Insurer Defendants’ internal policies and

26
     procedures for valuing total loss claims, (c) contracts between the Insurer Defendants and

     INSURER DEFENDANTS’ OPPOSITION TO                                            901 FIFTH AVENUE, SUITE 1700
     PLAINTIFFS’ MOTION TO COMPEL                                                 SEATTLE, WASHINGTON 98164
     PRODUCTION OF DOCUMENTS RELATING                                                TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
     TO REGULATORY ACTIONS, CUSTOMER
     COMPLAINTS
     36202224.1
                  AND OTHER LAWSUITS
             Case 3:18-cv-05301-RJB Document 136 Filed 11/12/19 Page 5 of 11



 1 CCC, (d) documents relating to the Insurer Defendants’ decision to retain CCC to provide

 2 total loss valuations, (e) documents relating to the roll out of CCC’s valuation tool, (f)

 3
     guidance regarding the valuation of total loss vehicles under Washington law and regulations,
 4
     and (g) documents relating to customer complaints and lawsuits alleged by Washington
 5
     residents. Id. ¶ 13. The Insurer Defendants excluded and/or redacted from their production
 6

 7 any documents relating to their practices in states other than Washington. Id. The Insurer

 8 Defendants completed their production on September 9, 2019. Id. ¶ 16. Seven weeks later,

 9 Plaintiffs raised the issue of non-Washington records in an email on Sunday, October 27,

10
     2019 seeking “expedited” motion practice to resolve the issue. Id. ¶ 17.
11

12                                          ARGUMENT

13          Under Rule 26, discovery must be both (1) relevant and (2) proportional to the needs

14 of the case. Fed. R. Civ. P. 26(b)(1). In order to be relevant, discovery must relate to “any

15 party’s claim or defense” in the case. Id. To meet the proportionality requirement in Rule 26,

16 the discovery sought must be:

17          proportional to the needs of the case, considering the importance of the
            issues at stake in the action, the amount in controversy, the parties’
18          relevant access to relevant information, the parties’ resources, the
            importance of the discovery in resolving the issues, and whether the
19          burden or expense of the proposed discovery outweighs its likely benefit.
20
     Id.
21
     I.     The Materials Sought Are Not Relevant.
22
            Non-Washington complaints and lawsuits are not relevant to this Washington dispute.
23

24 Courts routinely prohibit discovery into unrelated insurance claims since they “involve

25 circumstances unique to each policyholder, such as different facts, different policies, and

26 different applicable law.” First Horizon Nat’l Corp. v. Houston Cas. Co., 2016 U.S. Dist.


     INSURER DEFENDANTS’ OPPOSITION TO                                          901 FIFTH AVENUE, SUITE 1700
     PLAINTIFFS’ MOTION TO COMPEL                                               SEATTLE, WASHINGTON 98164
     PRODUCTION OF DOCUMENTS RELATING                                              TELEPHONE: (206) 623-4100
                                                                                      FAX: (206) 623-9273
     TO REGULATORY ACTIONS, CUSTOMER
     COMPLAINTS
     36202224.1
                  AND OTHER LAWSUITS
             Case 3:18-cv-05301-RJB Document 136 Filed 11/12/19 Page 6 of 11



 1 LEXIS 142330, at *23 (W.D. Tenn. Oct. 5, 2016); see also Adams v. Allstate Ins. Co., 189

 2 F.R.D. 331, 333 (E.D. Pa. 1999) (“Past claims by other insureds are not relevant to the present

 3
     bad faith action before the court.”); North River Ins. Co. v. Greater New York Mut. Ins. Co.,
 4
     872 F. Supp. 1411, 1412 (E.D. Pa. 1995) (finding information concerning prior bad faith
 5
     claims, involving different facts and circumstances, “highly unlikely” to have any relevance
 6

 7 to the insurance claim at issue); Dobro v. Allstate Ins. Co., 2016 U.S. Dist. LEXIS 119198,

 8 *19-20 (S.D. Cal. Sept. 2, 2016) (“Court agrees with Defendant that the identified 10,082

 9 claims do not constitute discovery that is properly limited to the facts, insurance policy, and

10
     claims at issue in this case.”); McCluskey v. Allstate Ins. Co., 2006 U.S. Dist. LEXIS 101118,
11
     at *10 (D. Mot. Feb. 10, 2006) (“[E]vidence of what Defendant did in other cases in response
12
     to insurance claims filed with it simply is not relevant to the issue of the manner in which
13
     Defendant handled and adjusted Plaintiff’s claim.”).
14

15          This is especially true when the unrelated insurance claims are from a different state.

16 As one district court has explained: “the fact that there could be evidence that Defendant

17 engaged in bad faith based upon violations of a state statute in a different state with a different

18
     insured and possibly different standards, is not relevant to the determination of whether
19
     Defendant has engaged in bad faith with respect to its handling of Plaintiff’s particular
20
     insurance claim.” Mauna Kea Beach Hotel Corp. v. Affiliated FM Ins. Co., No. 07-00605
21

22 DAE-KSC, 2009 U.S. Dist. LEXIS 38078, at *13-14 (D. Haw. May 1, 2009). This Court has

23 rejected requests for nationwide discovery in other contexts. Erickson v. Biogen, Inc., No.

24 C18-1029-JCC, 2019 U.S. Dist. LEXIS 102711, at *8-9 (W.D. Wash. June 19, 2019) (finding

25 request for nationwide employment complaints was irrelevant).

26


     INSURER DEFENDANTS’ OPPOSITION TO                                             901 FIFTH AVENUE, SUITE 1700
     PLAINTIFFS’ MOTION TO COMPEL                                                  SEATTLE, WASHINGTON 98164
     PRODUCTION OF DOCUMENTS RELATING                                                 TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
     TO REGULATORY ACTIONS, CUSTOMER
     COMPLAINTS
     36202224.1
                  AND OTHER LAWSUITS
             Case 3:18-cv-05301-RJB Document 136 Filed 11/12/19 Page 7 of 11



 1          Plaintiffs ignore all the foregoing authorities and argue that the Insurer Defendants’
 2 handling of unrelated insurance claims is relevant to the Insurer Defendants’ “knowledge and

 3
     intent.” Mot. at 3. According to the Plaintiffs’ argument, if the Insurer Defendants knew
 4
     “their own practices were misleading customers,” then that proves that the Insurer
 5
     Defendants’ practices were also “misleading” to customers. Id. This argument is circular and
 6

 7 assumes that customer complaints and lawsuits could actually prove Defendants’ knowledge

 8 and intent. That is a faulty assumption since complaints and lawsuits contain only unproven

 9 allegations. Montgomery v. Union Pac. R.R. Co., 2019 U.S. Dist. LEXIS 69510, at *20 (D.

10
     Ariz. April 24, 2019) (excluding prior lawsuits because they “involve mere allegations against
11
     Defendant, not facts that could be used to establish motive or intent”). Under Plaintiffs’
12
     flawed reasoning, an unproven complaint by an insured in one state under a different facts and
13
     legal standards could be used to establish knowledge and in intent in another state. That is an
14

15 absurd result.

16          Plaintiffs also fail to cite any cases supporting their position that a collection of
17 unrelated complaints, lawsuits, and activities in other states could be used to establish intent

18
     or knowledge in Washington. The sole case upon which Plaintiffs rely does not help them. In
19
     In re Luther Brotherhood Variable Insurance Products Co. Sales Practice Litigation, 2004
20
     WL 909741, at*5 (D. Minn. Apr. 28, 2004), the District of Minnesota found an internal memo
21

22 written by the defendant helped demonstrate that the defendant knew its marketing practices

23 were misleading to class members. Id. Plaintiffs are not seeking any similar admissions or

24 memos from the Insurer Defendants through the present motion. Plaintiffs are instead seeking

25 information and documents related to the unproven accusations of insureds outside of

26


     INSURER DEFENDANTS’ OPPOSITION TO                                           901 FIFTH AVENUE, SUITE 1700
     PLAINTIFFS’ MOTION TO COMPEL                                                SEATTLE, WASHINGTON 98164
     PRODUCTION OF DOCUMENTS RELATING                                               TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
     TO REGULATORY ACTIONS, CUSTOMER
     COMPLAINTS
     36202224.1
                  AND OTHER LAWSUITS
                Case 3:18-cv-05301-RJB Document 136 Filed 11/12/19 Page 8 of 11



 1 Washington. These materials would shed no light on what the Insurers intended or knew in

 2 this case.

 3
            Plaintiffs’ requests for information regarding Liberty Mutual’s “methodologies” and
 4
     use of CCC valuation reports in other states (Request for Production No. 21 and Interrogatory
 5
     No. 22) fare no better. Neither discovery requests seek information that could actually be
 6

 7 used to support any claim or defense in the case. Walech v. Target Corp., No. C11-254 RAJ,

 8 2012 WL 1068068, at *6 (W.D. Wash. Mar. 28, 2012) (denying Plaintiff’s motion to compel

 9 nationwide discovery); Griffin v. Home Depot USA, Inc., No. 11-2366-RDR, 2013 WL

10
     1304378, at *4 (D. Kan. Mar. 28, 2013) (denying Plaintiffs’ motion to compel nationwide
11
     discovery because the requests were “irrelevant and overly broad based upon their geographic
12
     scope”).
13
            In their motion, Plaintiffs argue that other states (California and Hawaii) restrict the
14

15 use and disclosure of conditions adjustments and that Plaintiffs “suspect” Liberty Mutual may

16 be following those laws while violating Washington law. Plaintiffs argument in this regard is

17 even more circular than with respect to the non-Washington complaints and lawsuits

18
     discussed above. Plaintiffs are seeking to prove that Liberty Mutual’s compliance with other
19
     states’ laws shows their non-compliance in Washington.
20
            At bottom, the Court should follow the weight of authority and prohibit any discovery
21

22 into Liberty Mutual’s insurance practices outside of the State of Washington.

23 II.      The Discovery Plaintiffs Seek Is Not Proportional To The Needs Of The Case.

24          Even if the materials Plaintiffs seek are marginally relevant, the discovery Plaintiffs
25 seek is not proportional to the needs of the case because “the burden [and] expense of the

26
     proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). As described

     INSURER DEFENDANTS’ OPPOSITION TO                                           901 FIFTH AVENUE, SUITE 1700
     PLAINTIFFS’ MOTION TO COMPEL                                                SEATTLE, WASHINGTON 98164
     PRODUCTION OF DOCUMENTS RELATING                                               TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
     TO REGULATORY ACTIONS, CUSTOMER
     COMPLAINTS
     36202224.1
                  AND OTHER LAWSUITS
             Case 3:18-cv-05301-RJB Document 136 Filed 11/12/19 Page 9 of 11



 1 above, the Insurer Defendants completed their document and ESI discovery months ago after

 2 an extensive negotiation of search terms and custodians. Plaintiffs failed to raise the Insurer

 3
     Defendants’ geographic objections with the Court during this lengthy review. Plaintiffs
 4
     instead remained silent and sprang this discovery issue on the Insurer Defendants through an
 5
     emergency email on a weekend, nearly two months after the Insurer Defendants finished their
 6

 7 productions in this case.

 8          If Plaintiffs are allowed to seek discovery outside of the State of Washington, one year

 9 after the Insurer Defendants first objected to these requests, the Insurer Defendants will be

10
     prejudiced. Grabenstein Decl. ¶¶ 18-26. That is because the Insurer Defendants have no
11
     central repository of documents reflecting lawsuits filed or complaints made about their total
12
     loss claims processes that could be readily searched, let alone one that tracks issues raised
13
     about “condition adjustments” made to comparable vehicles used in total loss valuations. Id.
14

15 ¶ 19.

16          The Insurer Defendants would therefore need to re-start their review from scratch and
17 revisit their treatment of previously reviewed documents. Id. ¶ 20. The Insurer Defendants

18
     will also need to spend a significant amount of time redacting or otherwise protecting
19
     information about individual policyholders. Id. ¶ 23.    All of the foregoing would cause the
20
     Insurer Defendants to incur enormous costs and would likely lead to further delays in a case
21

22 where the schedule has already been extended three times. Id. ¶¶ 18-26.

23          As for Plaintiff’s request for documents relating to “applicable state methodologies”

24 used in total loss valuations, that information is just as available to Plaintiffs as Insurer

25 Defendants through a 50-state search of total loss regulations around the country. The Insurer

26
     Defendants are not obligated to run expensive and time consuming searches for materials

     INSURER DEFENDANTS’ OPPOSITION TO                                           901 FIFTH AVENUE, SUITE 1700
     PLAINTIFFS’ MOTION TO COMPEL                                                SEATTLE, WASHINGTON 98164
     PRODUCTION OF DOCUMENTS RELATING                                               TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
     TO REGULATORY ACTIONS, CUSTOMER
     COMPLAINTS
     36202224.1
                  AND OTHER LAWSUITS
            Case 3:18-cv-05301-RJB Document 136 Filed 11/12/19 Page 10 of 11



 1 Plaintiffs can obtain themselves. The same is true for Plaintiffs’ request for lawsuits—such

 2 information is publicly available and just as accessible to Plaintiffs as the Insurer Defendants.

 3
     Accordingly, although any methodologies required in other states or lawsuits filed in other
 4
     states are not admissible for any purpose at trial, Plaintiffs are free to scour state insurance
 5
     regulations and dockets across the country to identify documents they have requested.
 6

 7 Identifying this public information is not the Insurer Defendants’ burden, particularly given

 8 the Insurer Defendants’ document and ESI review and productions were finished months ago.

 9                                          CONCLUSION
10
            For all of the foregoing reasons, the discovery Plaintiffs seek is not relevant or
11
     proportional to the needs of the case. The Court should deny Plaintiffs’ Motion to Compel
12
     and award the Insurer Defendants their costs and fees in opposing this motion pursuant to
13
     Rule 37.
14

15          DATED this 12th day of November, 2019.

16

17                                         s/ John M. Silk
18                                         John M. Silk, WSBA #15035
                                           WILSON SMITH COCHRAN DICKERSON
19                                         901 Fifth Ave., Suite 1700
                                           Seattle, WA 98164
20                                         206-623-4100 P | 206-623-9273 F
                                           silk@wscd.com
21

22                                         James A. Morsch, Admitted Pro Hac Vice
                                           Casey T. Grabenstein, Admitted Pro Hac Vice
23                                         SAUL EWING ARNSTEIN & LEHR
                                           161 N. Clark Street, Suite 4200
24                                         Chicago, IL 60654
                                           312-876-7100 P | 312-876-0288 F
25                                         jim.morsch@saul.com
26                                         casey.grabenstein@saul.com

                                           Attorneys for the Insurer Defendants
     INSURER DEFENDANTS’ OPPOSITION TO                                            901 FIFTH AVENUE, SUITE 1700
     PLAINTIFFS’ MOTION TO COMPEL                                                 SEATTLE, WASHINGTON 98164
     PRODUCTION OF DOCUMENTS RELATING                                                TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
     TO REGULATORY ACTIONS, CUSTOMER
     COMPLAINTS
     36202224.1
                  AND OTHER LAWSUITS
            Case 3:18-cv-05301-RJB Document 136 Filed 11/12/19 Page 11 of 11



 1

 2
                           CERTIFICATE OF ELECTRONIC SERVICE
 3
             I hereby certify that on the date set forth below, I electronically filed the foregoing
 4   with the Clerk of the Court using the CM/ECF system, which will send notification of such
     filing to those attorneys of record registered on the CM/ECF system. All other parties (if
 5   any) shall be served in accordance with the Federal Rules of Civil Procedure.
 6
            DATED this 12th day of November, 2019.
 7
                                                   /s/ Casey T. Grabenstein
 8                                                 Casey T. Grabenstein
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     INSURER DEFENDANTS’ OPPOSITION TO                                            901 FIFTH AVENUE, SUITE 1700
     PLAINTIFFS’ MOTION TO COMPEL                                                 SEATTLE, WASHINGTON 98164
     PRODUCTION OF DOCUMENTS RELATING                                                TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
     TO REGULATORY ACTIONS, CUSTOMER
     COMPLAINTS
     36202224.1
                  AND OTHER LAWSUITS
